DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 12, and 13, in the reply filed on 9/15/2022 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US-2,871,053).
 	Richter shows an embodiment of a suction gripper in Figure 2 comprising a chamber (26) having a negative-pressure action space (C1, C3), a sucker (32, 49) or (62 – see Fig. 4), an expandable and contractible protuberance (35) having a gas pocket (C2) defined above its surface and below wall (42), and a gas channel (46) in fluid communication with the gas pocket.  Regarding claim 2, the chamber has a circular inner wall corner (37) that extends into a portion of the negative-pressure action space (see col. 2, lines 44-46).

Claim(s) 1, 2, 4, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinert (US-3,291,518).
 	Weinert shows a pneumatically controlled soft gripper comprising an open-ended chamber formed between plate (16) and surrounding rim (14), a sucker (15), an expandable and contractible protuberance (12) having a gas pocket formed within its normally closed hollow interior (see Fig. 3), and a gas channel (27) in fluid communication with the gas pocket of the protuberance.  
	Regarding claim 2, as best shown in Figure 2, the inwardly facing walls of rim (14) include convexly curved portions.
	In regard to claim 4, the outer portion (40) of the protuberance has a generally hemispherical shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Richter (US-2,871,053) or Weinert (US-3,291,518) in view of Schmierer et al. (US-2004/0207219).
 	Neither Richter nor Weinert show projections on the surface of the sucker portion of their gripping device as is called for in claim 5 of the instant application.
	However, the publication to Schmierer et al. discloses a suction cup having projections (34) extending from its object-engaging surface in order to create a large frictional or sear force against a gripped object.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of micro-sized projections on the surface of either the Richter or Weinert suction gripper, as taught by Schmierer et al., in order to better secure an object against the surface during a gripping procedure.  Regarding claim 6, the projections of the Schmierer et al. device are operable even on “wet surfaces” (see paragraph [0008]) thereby enabling the resulting gripper suggested above to inherently function in an underwater environment.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Richter (US-2,871,053) or Weinert (US-3,291,518) in view of Fortune (US-4,221,356).
 	Similar to the Richter and Weinert grippers, Fortune shows a pliable portion with an attached suction cup (21).  The Fortune patent discloses that these flexible portions of its gripper can be made from synthetic material including polyurethane rubber (see col. 3, lines 30-33).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture at least the flexible portions of either the Richter or Weinert gripper out of polyurethane rubber, as taught by Fortune, as a readily available and inexpensive means of making the product.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Shatto, Jr. (US-4,674,915 and 4,669,915) show underwater suction grippers with deformable chambers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/21/2022